internal_revenue_service department of the treasury number release date index number trust washington dc person to contact telephone number refer reply to cc psi - plr-138275-01 date date a b c d e d1 d2 d3 d4 x court state dear this letter responds to your letter dated date and subsequent plr-138275-01 correspondence submitted by you as the authorized representative of trust requesting a ruling under sec_664 of the internal_revenue_code concerning the effect of the reformation of trust the information submitted states that trust was established on d1 trust is an irrevocable_trust intended to qualify as a charitable_remainder_unitrust crut under sec_664 trust provides for quarterly unitrust payments to the donors of trust a and b during their lives and after their deaths to the survivor beneficiaries c d and e for their lives of an amount equal to the lesser_of a the trust income for the taxable_year and b x of the net fair_market_value of the trust assets valued annually in addition if the trust net_income for any taxable_year exceeds the unitrust_amount the annual payment will include such excess net_income to the extent the aggregate amounts paid to the beneficiaries in prior years is less than x of the aggregate net fair_market_value of the trust assets for such years upon the deaths of the last of the survivor beneficiaries trust will terminate and the entire principal balance will be paid to the charitable_remainder beneficiaries free of trust the trustee of trust proposes to reform trust so that beginning with the taxable_year following the triggering event date which is d3 the unitrust_amount shall be an amount equal to x of the net fair_market_value of the trust assets with no net_income makeup provision on d2 the trustee filed a petition to reform trust in court on d4 with the consent of the attorney_general of state court granted permission for the reformation of trust when a and b created trust on d1 sec_664 had not yet been added to the code by b of the taxpayer_relief_act_of_1997 pub_l_no trust would not have satisfied the requirements of sec_664 on d1 as modified by the court order of d4 trust does not satisfy the requirements of sec_664 the trustee of trust requests a ruling that the reformation of trust will not cause trust to fail to qualify as a crut under sec_664 sec_664 provides that a crut is a_trust from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals sec_664 provides that a crut may pay no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 to or for_the_use_of any person other than an organization described in sec_170 plr-138275-01 sec_664 provides in part that following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use sec_664 provides that with respect to each contribution of property to a crut the value determined under sec_7520 of the remainder_interest in such property must be at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_664 provides that notwithstanding the provisions of sec_664 and b the trust instrument may provide that the trustee shall pay the income_beneficiary for any year a the amount of the trust income if such amount is less than the amount required to be distributed under sec_664 and b any amount of trust income which is in excess of the amount required to be distributed under sec_664 to the extent that by reason of sec_664 the aggregate of the amounts paid in prior years was less than the aggregate of such required amounts sec_1_664-3 of the income_tax regulations provides that notwithstanding sec_1_664-3 if a_trust either provides for payment of the unitrust_amount under a combination of methods that is not permitted under sec_1 a i c or provides for payment of the unitrust_amount under only the method prescribed in sec_1_664-3 then the trust may be reformed to allow for a combination of methods permitted under sec_1_664-3 without causing the trust to fail to function exclusively as a charitable_remainder_unitrust under sec_1_664-1 or to engage in an act of self-dealing under sec_4941 if the trustee begins legal proceedings to reform by date the triggering event under the reformed governing instrument may not occur in a year prior to the year in which the court issues the order reforming the trust except for situations in which the governing instrument prior to reformation already provided for payment of the unitrust_amount under a combination of methods that is not permitted under sec_1_664-3 and the triggering event occurred prior to the reformation notice_99_31 1999_1_cb_1185 provides in part that the deadline for special reformations under sec_1_664-3 is extended from date until date because the reformation of trust met the requirements of sec_1_664-3 and notice_99_31 we conclude that the reformation of trust will not cause trust to fail to qualify as a crut under sec_664 no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express no opinion as to whether trust was or is a crut under sec_664 plr-138275-01 this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the trustee of trust sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
